—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Dye, J.), dated July 8, 1999, as granted that branch of the defendants’ oral application pursuant to CPLR 4404 which was to set aside the jury verdict as to damages and directed a new trial on the issue of damages, and the defendants cross-appeal from so much of the same order as denied that branch of the oral application which was for judgment in their favor as a matter of law.
Ordered that on the Court’s own motion, the appellant’s notice of appeal and the defendants’ cross notice of appeal are treated as applications for leave to appeal, and leave to appeal is granted as to both (see, CPLR 5701 [c]); and it is further,
Ordered that the order is reversed insofar as appealed from, that branch of the motion which was to set aside the jury verdict as to damages is denied, and the jury verdict as to damages is reinstated; and it is further,
Ordered that the order is affirmed insofar as cross-appealed from; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
There was a valid line of reasoning and permissible inference which could lead rational people to the conclusion reached by the jury on the basis of the evidence presented at trial. Moreover, the verdict was not against the weight of the evidence as it was based on a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129). Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.